TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00316-CR


Stephen Felipe Gamez
aka Stephen Phillip Gamez

aka Stephen P. Gamez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 52,928, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






A jury found appellant Stephen Felipe Gamez guilty of sexual assault of a child.  See
Tex. Pen. Code Ann. § 22.011 (West Supp. 2002).  The district court assessed punishment, enhanced
by previous felony convictions, at imprisonment for forty years.  In his only point of error, appellant 
contends the court should have granted his mistrial motion after a juror had a conversation with an
unauthorized person.  We will overrule this contention and affirm.

Following a recess, a juror reported to the court that a man had spoken to her on the
elevator.  "This gentleman asked me if, if we had found the defendant guilty yet.  And I said, 'I
cannot discuss this case.'  He said, 'I'm sorry' and then he said -- his next comment to me as the
doors were opening was, 'He did it to my brother.'  And I just, I just waved him off and walked out." 
The juror had not seen the man before and could not identify him.  The juror and the man were the
only persons on the elevator.  The juror did not mention this incident to any other juror and
immediately reported it to the bailiff.  The juror assured the court that she would put the man's
comment out of her mind and not consider it for any purpose during deliberations.  The court pressed
the juror on this, telling her that it was "very important . . . for you to be a little more affirmative
about either yes, you can and will put it out of your mind."  The juror replied, "Yes, I can.  I have
children and I don't take things at face value until I know more.  That's just the type of person I am." 
The court then asked, "So you're telling the Court you will not consider that . . . whatsoever and
certainly not discuss it with anybody else other than us here?"  The juror answered, "Yes, ma'am."
Injury to the defendant is presumed when a juror converses with an unauthorized
person about the case.  Quinn v. State, 958 S.W.2d 395, 401 (Tex. Crim. App. 1997); Drone v. State,
906 S.W.2d 608, 617 (Tex. App.--Austin 1995, pet. ref'd).  This presumption is rebuttable.  Quinn,
958 S.W.2d at 401; Drone, 906 S.W.2d at 617.  In determining whether the presumption was
rebutted, appellate courts should defer to the trial court's resolution of the historical facts and its
determinations concerning credibility and demeanor.  Quinn, 958 S.W.2d at 401.
Robinson v. State, 851 S.W.2d 216, 229-30 (Tex. Crim. App. 1991), was a
prosecution for capital murder.  During trial, a juror disclosed to the court that her sister had read in
the newspaper that the defendant had killed one of his accomplices, a fact not in evidence, and had
related this fact to the juror.  Id. at 229.  The juror assured the court that she could disregard this
information and would not disclose it to the other jurors, and she promised that she would base her
verdict solely on the evidence introduced at trial.  Id. at 229-30.  The court of criminal appeals,
noting that the trial court was in the best position to judge the credibility of the juror, concluded that
the court had not abused its discretion by overruling the defendant's motion for mistrial.  Id. at 230.
As in Robinson, the trial court in this cause chose to believe the juror's assurances
that her verdict would not be influenced by the improper communication and that she would not
reveal the communication to the other jurors.  Viewing the evidence in the light most favorable to
the court's ruling, we conclude that the court did not abuse its discretion by overruling the motion
for mistrial.
We overrule the point of error and affirm the judgment of conviction.


  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Affirmed
Filed:   October 17, 2002
Do Not Publish